Citation Nr: 0512817	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a neck disability, 
now rated 10 percent.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
March 1957 and from June 1957 to December 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied a claim for an increased rating for 
a neck disability (possible disc disease, C5 interspace, 
manifested by pain and discomfort, rated 10 percent 
disabling); in that decision, the RO also denied an 
application to reopen a claim for service connection for 
arthritis.  

In November 2003, the veteran testified before the RO, and in 
March 2004, a Decision Review Officer with the RO based 
reopened the claim for service connection for arthritis based 
on new and material evidence, but denied that on the merits 
after reopening.  In February 2005, the veteran testified 
before the Board via videoconference from the RO.

The Board must note that it appears the veteran may be 
raising additional issues, including the issue of entitlement 
to service connection for disabilities associated with the 
neck disorder.  The Board may not entertain an application 
for review on appeal unless it conforms to the law.  
38 U.S.C.A. § 7108 (West 2002).  The RO has not fully 
adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  The 
RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue (for example, 
service connection for a hand disorder secondary to the 
service connected neck disability).  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.

The claim for service connection for arthritis is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  All of the notices and assistance owed to the veteran 
have been provided, and all of the evidence necessary for an 
equitable disposition of the claim for an increased rating 
for a neck disability has been obtained.

2.  The service-connected neck disability (degenerative disc 
disease of the cervical spine) is manifested by moderate 
degenerative changes, with moderate limitation of motion, 
including limitation of cervical spine motion to 30 degrees 
of flexion.


CONCLUSION OF LAW

The criteria for a 20 percent rating for a neck disability 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5290 (2002); 38 C.F.R. § 4.71a, 
DCs 5003, 5237, 5242 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 2004).  The veteran 
filed his claim prior September 23, 2002 and the VA has 
evaluated the veteran's neck condition under many diagnostic 
codes.  Separate diagnostic codes identify the various 
disabilities.  

Arthritis, due to trauma, substantiated by X-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (limitation of 
motion of the cervical spine) (in effect prior to September 
23, 2002), severe limitation of motion warrants a 30 percent 
evaluation, moderate limitation of motion of the cervical 
spine warrants a 20 percent evaluation, and slight limitation 
of motion of the lumbar spine warrants a 10 percent 
evaluation.  

The Board has also evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (intervertebral disc 
syndrome) (in effect prior to September 23, 2002).  Under 
Diagnostic Code 5293, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warrants a 40 percent 
evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation, mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation, and postoperative cured intervertebral disc 
syndrome is noncompensable. 

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Codes 5297 
(ankylosis of the cervical spine) (in effect prior to 
September 23, 2002), which provides for a 40 percent 
evaluation if the ankylosis of the cervical spine is 
unfavorable and a 30 percent evaluation if favorable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Under the criteria effective September 23, 2002 under 
diagnostic codes 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire cervical spine, a 40 percent evaluation is warranted.  
Forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

With (1) forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; (2) when the 
combined range of motion of the cervical spine is not 
greater than 170 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

With (1) forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; (2) when the 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; (3) with 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
(4) vertebral body fracture with loss of 50 percent or more 
of the height, a 10 percent evaluation is warranted. 

Under the criteria effective today, the VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  The VA is to round each range of 
motion measurement to the nearest five degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the notes following the version 
of Diagnostic Code 5293 that became effective on September 
23, 2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003. 

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

With regard to the veteran, an October 1996 VA X-ray showed 
discogenic degenerative disease of the C5-C6 disc space.  An 
October 2003 X-ray of the cervical spine showed moderate and 
mild degenerative changes within the lower cervical spine at 
C5-6 and C6-7, but no other significant abnormalities.  

The veteran testified before the RO in November 2003 that he 
had neck pain and that he used a heating pad a couple of 
times per month to relieve the pain.

A private doctor, Robert L. Buckley Jr., M.D., wrote in 
February 2005 that the veteran had severe problems with 
degenerative arthritis, especially involving his knees.  He 
described findings of degenerative disc disease with moderate 
changes within his cervical spine at C5-C6 and C6-C7 with 
posterior osteophytes on X-ray.  He also noted severe burning 
and stinging pain at the lower base of the veteran's neck 
associated with crepitance when he moves.  The condition had 
affected his grip strength to the point that he had 
diminished grip strength on the right.  He recommended that 
"strong consideration be given to this multifactorial 
disability of [the veteran] and re-evaluating his status."

Taken together, this evidence demonstrates that the veteran 
experiences pain in his neck, including burning and stinging 
pain with crepitance on motion, as noted by a private doctor 
in 2005.  Intervertebral disc syndrome is not shown.

The veteran also underwent a VA examination in December 2002.  
He reported an aching pain and stiffness in his neck.  Prior 
to retirement from his job as a mail carrier, carrying the 
mail pouch used to produce a great deal of pain in the neck 
and limited range of motion.  He denied any neurological 
symptoms in the upper extremities.  On examination, there was 
tenderness to the lower portion of the neck with palpation.  
Extension of the neck was 30 degrees; flexion was 30 degrees; 
lateral flexion was 30 degrees bilaterally; and rotation was 
40 degrees bilaterally.  Upper extremity reflexes were 2+ and 
equal.  

Motor strength was hard to assess in the upper arm because of 
arthritis of the hands, wrists, elbows, and shoulders; 
however, there was no evidence of muscle atrophy to suggest 
any neurologic deficits to the upper extremities secondary to 
the cervical spine pathology.  He denied any incapacitating 
episodes requiring bed rest prescribed by a doctor in the 
past year.  The impression was degenerative disc disease of 
the cervical spine.  The examiner also stated that the 
veteran did have a chronic neck condition that produced 
increased pain and decreased range of motion on acute 
exacerbations.  However, the examiner could not describe the 
level of decrease in motion or the increase in fatigability 
with any medical certainty based on the examination.  

In this case, there is evidence of moderate degenerative 
change and pain on motion suggesting moderate cervical spine 
limitation to warrant a 20 percent rating under 38 C.F.R. 
§ 4.71a, DC 5290 (2004).  Also, the cervical spine has 
flexion only to 30 degrees, which is enough to warrant a 20 
percent rating under 38 C.F.R. § 4.71a, DC 5237 or DC 5242 
(2004).

There is no evidence of severe limitation of motion or of 
forward flexion of the cervical spine of 15 degrees or less 
(or favorable ankylosis of the entire cervical spine) so as 
to warrant a 30 percent rating, which would be the next 
higher available rating.  While there is pain on motion and 
crepitation, which the 2002 VA examination was unable to 
quantify, there is no evidence that this results in severe 
limitation of cervical spine motion under the old criteria or 
in the specific degree of limited motion under the new 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Without consideration of the veteran's complaints of pain, 
the 20 percent evaluation could not be found.  The veteran's 
own testimony would not clearly indicate that an evaluation 
beyond 20 percent is warranted for the neck. 

Based on the above, the Board concludes that the neck 
disability is 20 percent disabling.  The Board finds that the 
VA examination and post-service medical evidence provides 
evidence against the claim that a greater than 20 percent 
evaluation is warranted given the facts of this case at this 
time.  

The Board also finds that VA has satisfied all duties to 
notify and assist the claimant.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim; this notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in January 2003.  
But even under Pelegrini, the notices to the veteran informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  Any defect with regard to the timing of the notice 
to the veteran was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, __ Vet. App. __, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  The RO sent the 
veteran correspondence in September 2001 and a statement of 
the case in March 2004.  There was no harm to the veteran, as 
VA made all efforts to notify and to assist him with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, VA has satisfied its "duty 
to notify" the veteran.

In addition, VA has obtained all relevant evidence identified 
by the veteran and has provided the veteran with 
examinations.  Thus, VA has complied with all duties to 
assist the veteran in securing relevant evidence.  


ORDER

A 20 percent rating for a neck disability is granted.



REMAND

Additional development is needed with respect to the claim 
for service connection for arthritis.

The veteran has indicated, both in statements and in 
testimony, that he was treated for arthritis in his arms, 
wrists, hands, back, and knees from 1973 to the present.  
Initially, he was treated at the VA Medical Center (VAMC) in 
Jackson, Mississippi, from 1973 until about 1989 or 1990.  
The record reflects that the veteran's medical records were 
transferred to the VAMC in Tuscaloosa, Alabama, in 1994.  
However, the earliest records that have been received are 
from October 1996; in the records from October 1996, when he 
was seen to assess the progression of osteoarthritis, it was 
noted that he had started taking Naprosyn 15 years earlier.  

The Board notes that the RO has made several requests for the 
veteran's VA medical records from 1973 to the present.  In 
addition, a computer database notation from 2004 reflects 
that no progress notes were found for the veteran, but it is 
not clear what period of time that computer notation refers 
to.  Thus, the Board is not able to conclude at the present 
time that records from the Jackson VAMC from 1973 until 1990 
do not exist.  See 38 C.F.R. § 3.159(c)(2) (2004).  On 
remand, the RO must seek to obtain copies of all existing VA 
records of treatment at the Jackson VAMC for the period from 
1973 to 1990; the request for records should be made to the 
proper custodian, whether it is the Jackson VAMC or the 
apparent transferee of those records, the Tuscaloosa VAMC.  
If no such records exist, the RO must obtain in writing a 
clear explanation indicating that no records for the specific 
period of time requested exist.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should request from the VAMCs 
in Jackson, Mississippi, and Tuscaloosa, 
Alabama, or any other custodian of the 
veteran's VA medical records, copies of 
all medical records for the period from 
1973 to 1990.  If no such records exist, 
the RO must obtain in writing (if 
possible) an explanation indicating that 
no records for the specific period of 
time requested exist.  The veteran 
himself should attempt to obtain any 
records he has for this period. 

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for arthritis.  If the 
decision remains adverse to the veteran, 
the RO should provide the veteran and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board for its review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


